DETAILED ACTION
The office action is responsive to a preliminary amendment filed on 1/20/20 and is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending.

Priority
1.	The foreign priority claim filed on 4/3/11 was not entered because the foreign priority claim was not filed during the time period set forth in 37 CFR 1.55. For original applications filed under 35 U.S.C. 111(a) (other than a design application) on or after November 29, 2000, the time period is during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. In addition, if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. See 37 CFR 1.55(d)(1). For national stage applications under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and the Regulations under the PCT. See 37 CFR 1.55(d)(2). If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e). The petition must be accompanied by (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in accordance with 37 CFR 1.55 identifying the prior foreign application to which priority is claimed, unless previously submitted; (2) a certified copy of the foreign application, unless previously submitted or an exception under 37 CFR 1.55 applies; (3) the petition fee under 37 CFR 1.17(m); and (4) a statement that the entire delay between the date the claim was due under 37 CFR 1.55 and the date the claim was filed was unintentional. The Director may require additional information where there is a question 

Specification
2.	The amendment filed 1/20/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: On Pg. 2, paragraph [0004] line 2 of the amended specification, the word “measure” has been used to replace the word “weight”.  The applicant explains that the amendment corrects editorial problems. The examiner notes that the amendment brings in new matter where the SI unit is now defined by the fundamental measure of a mean interval in a Sequential Progression.
	On Pg. 2, paragraph [0005] lines 3-4 of the amended specification it states “The prior art utilizes compound mathematical logic combined with microphysics”.  The applicant explains that the amendment corrects editorial problems.  The examiner notes that the amendment brings in new matter where the prior art utilizes compound mathematical logic combined with microphysics.
	On Pg. 2, paragraph [0006] lines 8-9 of the amended specification it states “using the legacy approach in timescale using SI unit over a long duration”.  The applicant explains that the amendment corrects editorial problems.  The examiner notes that the amendment brings in new matter where the native behaviour of macrophysics consistency in terms of accuracy using the legacy approach in timescale using SI unit over a long duration.
timescale framework.
On Pg. 3 paragraph [0015] lines 3-4 of the amended specification it states “The dual-angular progression mechanics is contemporary to add a new innovative dimension to the Universal Time Framework”.  The applicant explains that the amendment corrects editorial problems.  The examiner notes that the amendment brings in new matter where the dual-angular progression mechanics is contemporary to add a new innovative dimension to the Universal Time Framework.
On Pg. 4 paragraph [0021] lines 3-4 of the amended specification it states “Date objects need to be derived only by focusing on the exact angular position of celestial geometry a pioneered division among celestial mechanics”. The applicant explains that the amendment corrects editorial problems.  The examiner notes that the amendment brings in new matter where the exact angular position of celestial geometry is a pioneered division among celestial mechanics.
On Pg. 4 paragraph [0029] of the amended specification it states “The angular progression method is mainly powered by the Floating point functionality and remains clearly as a part of the constituents”.  The applicant explains that the amendment corrects editorial problems.  The examiner notes that the amendment brings in new matter where the angular progression method is mainly powered by the Floating point functionality.
Applicant is required to cancel the new matter in the reply to this Office Action.
In claim 1 the following phrases aren’t mentioned within the specification “the relative position”, “the end-user”, “the Input-stream reader”, “The user-interface”, “the numeric structural formation”, “output-stream writer”.
In claim 2 the following phrases aren’t mentioned within the specification “the angular progression method” and “The angular progression”.
In claim 3 the following phrase is not mentioned within the specification “the angle”.
In claim 4 the following phrase is not mentioned within the specification “the refreshing angular geometric method”.
In claim 5 the following phrase is not mentioned within the specification “the refreshing angular geometric method”.
In claim 7 the following phrase is not mentioned within the specification “the timescale”.
In claim 8 the following phrases aren’t mentioned within the specification “the numeric structural formation”, “the structural formation” and “the formation”.
In claim 9 the following phrases aren’t mentioned within the specification “output-stream formatting”, “screen matrix”, “out-out-stream”, “screen layout matrix”, “output-stream writer”, “the specific screen-layout matrix information” and “the new line special character”.
In claim 10 the following phrases aren’t mentioned within the specification “output-stream writer”, “the specific screen-layout matrix information” and “the new line special character”.

Claim Objections
3.	Claims 1-5 and 7-10 is objected to because of the following informalities:  In section (b) of claim 8, the claim language appears to contain a grammatical error, where it states “(b) Extraction of numerals using a streamlined sequence and progression ensuring the conjunction time the structural formation of Universal Time co-ordination.  The examiner recommends adding the word “and” before the phrase “the structural formation”.  Appropriate correction is required.
	In claim 1, there are two limitations in the subsection of claim listed as letter (a) and (b).  The examiner recommends lettering the limitations of the claim in sequential order. Appropriate correction is required.
Claim 1 recites the limitation "the end-user" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the Input-stream reader" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "The user-interface" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the processor" in lines 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the numeric structural formation" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the angular progression method" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the angular progression" in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the angle" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the refreshing angular geometric method" in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the refreshing angular geometric method" in lines 10-11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the timescale" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the numeric structural formation" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the structural formation" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the formation" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the output-stream" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the output-stream writer" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, for example, claims 3 or 4, any one of claims 1, 2, and 3, etc.  See MPEP § 608.01(n).  Accordingly, the 
Claim 10 is objected to under 37 CFR 1.75(c) because as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Claim 10 is a multiple dependent claim that depends on a claim (claim 9) that is dependent on a multiple dependent claim (claim 8).  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data interaction" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the geometrical angle" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the geometrical alignment" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the construction method" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the native timescale simulation" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the conjunction time" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the specific screen-layout matrix information" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the new line special character" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claim 1
Regarding step 1, claim is directed towards a method which is eligible statutory categories of invention under 101.


Claim 1
Regarding step 2A, prong 1, claim 1 recites “specifying the range of functional year and using recursion cycle end-point option for termination”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of (a) Receiving Input data parameters through a native keypad and mouse to support the simulation method through the action performed by the end-user; and (a) Using the Input-stream reader, receiving data as a signed
Integer; and Using output-stream writer for displaying the numeric structural formation of
Universal Time and Universal Time Co-ordination in the User Interface window combining with rich-textures for human readability amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
	Also, the limitations of (b) The user-interface providing functional command options
for initiating; and (c) The user interface provides the data interaction between the end-user and 
the simulation method amounts to extra-solution activity, where results are provided on a user 
interface.  These limitations of providing functions as a generic computer function, where the 
output is being displayed on a user interface. 
Further, the claim recites the additional elements of a processor and memory.  The processor and memory are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. 
Regarding Step 2B, the limitations of (a) Receiving Input data parameters through a native keypad and mouse to support the simulation method through the action performed by the end-user; and (a) Using the Input-stream reader, receiving data as a signed Integer; and Using output-stream writer for displaying the numeric structural formation of Universal Time and Universal Time Co-ordination in the User Interface window combining with rich-textures for human readability are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 2
Dependent claim 2 recites “Defining Geometrical framework under Sidereal and Tropical equinox method; and (a) Initializing the geometrical angle individually to a default state pertaining to a single celestial object timescale for numeric recursion at least one action associated with Universal Time framework; and Using the angular progression method in combination with numeric recursion by repetitive progression to generate extreme Fractional- State; and (b) Using the initialized geometrical angle with its default state pertaining to two 
Claim 3
Dependent claim 3 recites “(a) Sidereal Equinox method for determining the geometrical alignment with an individual celestial object by using angular progression method for Universal Time metric; and Generating Date structures based on the segmentation of the angle that retains timescale and day integrity in Universal Time framework without variation; and (b) Tropical Equinox method for determining the geometrical alignment concerning with Earth by using angular progression method for Universal Time metric; and Generating unambiguous geometrical segment in charting variations pertaining to native cyclic proximity in tropical angular progression timescale associated with latitude.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claim 4
Dependent claim 4 recites “Using indices to decompress floating-point to their true nature for accurate Fractional-State in the geometrical framework for angular mapping”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Dependent claim 4 recites “and (a) Applying an accurate Fractional-State pertaining to indices, constructing multiple positioning in geometrical metric using their native angular displacement by using the refreshing angular geometric method”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Dependent claim 4 recites “and Generating an accurate positioning of an individual celestial object in a geometrical framework pertaining to Sidereal and Tropical equinox method.”.  This limitation of generating an accurate positioning of an individual celestial object functions as a generic computer function, where the positioning of an individual celestial object in a geometrical framework pertaining to Sidereal and Tropical equinox method is performed.
Claim 5
Dependent claim 5 recites “Utilizing indices to decompress floating-point to their true nature for an accurate Fractional-State in the geometrical intersection and their angular displacement for mutual alignment in the geometrical framework”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     

Dependent claim 5 recites “constructing an alignment based on their native mutual angular displacement by using the refreshing angular geometric method”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Dependent claim 5 recites “and Generating an accurate positioning of intersection between celestial objects in a geometrical framework pertaining to Sidereal Equinox method and having mutual angular co-ordination.”.  This limitation of generating an accurate positioning of intersection between celestial objects in a geometrical framework functions as a generic computer function, where the positioning of intersection between celestial objects pertained to the Sidereal Equinox method is performed.
Claim 6
Dependent claim 6 recites “(a) The accurate angular positioning of individual celestial object formulates sidereal timescale for Universal Time Framework; and Determining a control using the construction method aligned with sidereal angular progression for Universal Time; and (b) The accurate angular positioning of Earth formulates tropical timescale in Universal Time framework; and Determining a control using the construction method aligned with the tropical angular progression of Earth for Universal Time.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of 
Dependent claim 6 recites “and Generating a numeric formation in memory as extreme fragments by significant construction method aligned with a sidereal and tropical timescale for Universal Time”.  This limitation of generating a numeric formation in memory functions as a generic computer function, where a numeric formation is generated in memory.
Claim 7
Dependent claim 7 recites “(a) The optimized angular integrity in combination with three celestial objects for providing classified sidereal timescale simulation in Universal Time Co-Ordination, and The single classified Sidereal timescale simulation provides frequent origin milestone points to check integrity in the timescale; and Generating a numeric formation in memory as an extreme fragment by significant method aligned with a sidereal timescale for Universal Time co-ordination.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 8
Dependent claim 8 recites “Determining the numeric structural formation for Universal Time by the residing data fragment in memory and using its procedural timescale nature for extraction; Determining the numeric structural formation of Universal Time relating to a single celestial object with variation in angular metric; and Determining the numeric structural formation of Universal Time Co-Ordination by residing data fragments in memory and using its procedural sidereal timescale nature for extraction; Determining the formation of Universal Time 
Dependent claim 8 recites “(a) Extraction of numerals using a streamlined sequence and progression to define the structural formation of Universal Time; and (b) Extraction of numerals using a_ streamlined sequence and progression ensuring the conjunction time the structural formation of Universal Time co-ordination”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 9
Dependent claim 9 recites “Formatting the processed data in memory using the output-stream for String concatenation with rich texture” These limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.   
Dependent claim 9 recites “and Using an output-device screen layout mapping pertaining 
to the designed Window size and Generating a screen layout matrix positioning for each available element in memory and related texture information amounts to extra-solution activity, where the output-device screen layout mapping for the design in the user interface is used and the positioning of the elements in memory and the texture information are generated to be displayed in the user interface.  These limitations of using an output-device screen layout mapping and generating the positions of elements in memory and texture information functions 
Dependent claim 9 recites “determining the X axis and Y axis for accurate placement of the extracted numerals in the Window combining with rich textures for readability”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 10
Dependent claim 10 recites “Using the specific screen-layout matrix information; and Using the new line special character indicating the output-stream end-of-line in the layout window; and Using the output-stream writer, printing meaningful information with numerals combining with rich textures on the console output window; and Generating precise information and formation relating to Universal Time and Universal Time co-ordination by the simulation method through the action performed by the end-user.”.  These limitations of using specific screen-layout matrix information, using the new line special character indicating the output-stream end-of-line in the layout window, using the output-stream writer, printing meaningful information with numerals combining with rich textures on the console output window and generating precise information and formation relating to Universal Time and Universal Time co-ordination by the simulation method through the action performed by the end-user functions as a generic computer function, where the specific screen-layout matrix information is being used, the new line special character indicating the output-stream end-of-line in the layout window is being used in the user interface, the output-stream writer, printing meaningful information with 
Dependent claim 10 recites “positioning the numerals in well-aligned pattern with sufficient spacing with-out overlapping”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claims 1-10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference An Overview of Major Terrestrial, Celestial, and Temporal Coordinate Systems for Target Tracking, written by Crouse in view of online reference Earth Orbit v2.1: a 3-D visualization and analysis model of Earth’s orbit, Milankovitch cycles and insolation, written by Kostadinov et al.

Examiner’s note: The examiner considers UTI and UTC to be the niversal Time and Universal Time Co-Ordination, since those are abbreviations for those phrases, see Fig. 9 of the Crouse reference. 

With respect to claim 1, Crouse discloses “A method of simulation for Universal Time and Universal Time Co-Ordination by providing frequent origin milestones based on the relative position of Sun, Moon and Earth for nine-hundred and ninety-nine million years” as [Crouse (Pg. 23, last paragraph, “The link between time, motion, and position means, etc.”, Pg. 85, 3rd paragraph, “Figure 31 shows how the predicted apparent locations of the stars, etc.”, Pg. 113, 3rd paragraph, “The International Earth Rotation Systems Service (IERS) conventions lists, etc.”, Fig. 1)] Examiner’s interpretation: The examiner considers UTI and UTC to be the niversal Time and Universal Time Co-Ordination, since those are abbreviations for those phrases, see Fig. 9 of the Crouse reference;
“(b) Using at least one processor with 32-bit platform architecture and associated memory for the functional association with the minimised hardware configuration of a computer;” as [Crouse (Pg. 25, last paragraph, “When a time-synchronization accuracy only on the order, etc.”)];

Kostadinov et al. discloses “(a) Receiving Input data parameters through a native keypad and mouse to support the simulation method through the action performed by the end- user” as [Kostadinov et al. (Pg. 1059, sec. 3 Model user interface, 1st paragraph, “The Earth orbit model, etc.”)];
“and (a) Using the Input-stream reader, receiving data as a signed integer, specifying the range of functional year and using recursion cycle end-point option for termination” as [Kostadinov et al. (Pg. 1059, sec. 3 Model user interface, 1st paragraph, “The Earth orbit model, etc.”)];
“and (b) The user-interface providing functional command options for initiating and performing the simulation method on the processor” as [Kostadinov et al. (Pg. 1059, sec. 3 Model user interface, 1st – 2nd paragraph, “The Earth orbit model, etc.”)];
st – 2nd paragraph, “The Earth orbit model, etc.”)];
“and Using output-stream writer for displaying the numeric structural formation of Universal Time and Universal Time Co-ordination in the User Interface window combining with rich-textures for human readability.” as [Kostadinov et al. (Pg. 1060, sec. 4.1 Graphical output, 1st – 2nd paragraph, “The main output of the model, etc.”)];
Crouse and Kostadinov et al. are analogous art because they are from the same field endeavor of analyzing the Earth’s orbit.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Crouse of modeling orbit to determine Universal Time and Universal Time Co-Ordination by incorporating (a) Receiving Input data parameters through a native keypad and mouse to support the simulation method through the action performed by the end- user; and (a) Using the Input-stream reader, receiving data as a signed integer, specifying the range of functional year and using recursion cycle end-point option for termination; and (b) The user-interface providing functional command options for initiating and performing the simulation method on_ the processor; and (c) The user interface provides the data interaction between the end-user and the simulation method; and Using output-stream writer for displaying the numeric structural formation of Universal Time and Universal Time Co-ordination in the User Interface window combining with rich-textures for human readability as taught by Kostadinov et al. for the purpose of having a model that offers 3D visualization of the Earth’s orbital geometry.


With respect to claim 10, the combination of Crouse and Kostadinov et al. discloses the method of claim 1 above, and Crouse further discloses “and Generating precise information and formation relating to Universal Time and Universal Time co-ordination by the simulation method through the action performed by the end-user.” as [Crouse (Pg. 25, 2nd paragraph, “When a leap second is added, it occurs, etc.”, Pgs. 85-86, 3rd – 5th paragraph, “Figure 31 shows how the predicted apparent locations of the stars, etc.”)];
Kostadinov et al. discloses “Using the specific screen-layout matrix information, positioning the numerals in well-aligned pattern with sufficient spacing with-out overlapping” as [Kostadinov et al. (Pg. 1060, sec. 4.1 Graphical output, 1st – 3rd paragraph, “The main output of the model, etc.”, Fig. 2)] Examiner’s interpretation: As shown in section 3 of the current office action, the phrase “the specific screen-layout matrix information”, is not mentioned within the specification.  The examiner considers the programming and numeric computing platform MATLAB as having specific screen-layout matrix information, since the configuration of the Earth’s orbit is designed using values of the Milankovich parameters of the Milankovich theory;
“and Using the new line special character indicating the output-stream end-of-line in the layout window” as [Kostadinov et al. (Pg. 1060, sec. 4.1 Graphical output, 1st – 3rd paragraph, “The main output of the model, etc.”, Fig. 2)] Examiner’s interpretation: As shown in section 3 of the current office action, the phrase “the new line special character” is not mentioned within 
“and Using the output-stream writer, printing meaningful information with numerals combining with rich textures on the console output window” as [Kostadinov et al. (Pg. 1061, sec. 4.2 Numerical/Ancillary output, “Ancillary data (and their units) are output in the main, etc.”, Figs. 1 and 2)];

7.	Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference An Overview of Major Terrestrial, Celestial, and Temporal Coordinate Systems for Target Tracking, written by Crouse, online reference Earth Orbit v2.1: a 3-D visualization and analysis model of Earth’s orbit, Milankovitch cycles and insolation, written by Kostadinov et al. in view of online reference Time Equivalence of the Tropical Year and the Sidereal Tear, written by Homann.

Examiner’s note: Regarding the limitation of claim 2 that states “and (a) Initializing the geometrical angle individually to a default state pertaining to a single celestial object timescale for numeric recursion at least one action associated with Universal Time framework”, the examiner notes that the phrase celestial object timescale is not defined within the claims.  Also, the examiner considers the Sun to be the celestial object, since the Sun is outside of the Earth’s atmosphere and a celestial object is a natural object which is located outside of Earth's atmosphere, such as the Moon, the Sun, an asteroid, planet, or star, see attachment of definition st paragraph, “Figure 11 illustrates the relationship between common physical, etc.” of the Crouse reference.
Regarding the limitation of claim 2 that states “and Using the angular progression method in combination with numeric recursion by repetitive progression to generate extreme Fractional-State”, the examiner notes that the phrase “extreme Fractional-State” is not defined within the claims.  The examiner considers the maximum allowable time offset to be the extreme Fractional-State, since it’s the maximum time difference between the universal time (UT1) and the coordination time (UTC), see Pgs. 26-27, sec. 3.2, Time and Earth-Orientation Parameters, 1st – 2nd paragraph of the Crouse reference.
Regarding the limitation of claim 2 that states “and (b) Using the initialized geometrical angle with its default state pertaining to two celestial objects timescale by invoking a dual angular progression for numeric recursion involving two actions associated with Universal Time Co- Ordination framework”, the examiner notes that the phrase “two actions” are not defined within the claims.  The examiner considers the leap second being added and the coordination time (UTC) ticking at a constant rate to be the two actions, since both go into the process of having a UTC.  Also, the examiner considers the celestial object timescales to be the universal time (UT1) and UTC, since both are used when tracking an object, such as meteor in the Earth’s nd – 3rd paragraph, “When a leap second is added, it occurs, etc.” of the Crouse reference.
Regarding the claim limitation of claim 2 that states “Defining Geometrical framework under Tropical equinox method”, the examiner notes that the time interval of the tropical year being equivalent to the time interval of the sidereal year, this demonstrates that a geometrical framework for the tropical equinox method is defined, since the mean interval of the Earth’s 360 degrees orbit period is determined, see Pg. 1, last paragraph, “Mean solar time is based, etc.”, Pg. 3, Discussion, 1st paragraph, “The scientific arguments presented, etc.” of the Homann reference.  The tropical year is the period during which the Earth makes a complete 360-degree revolution in its orbit around the sun with respect to the vernal equinox, see Pg. 1 Definitions of the Homann reference.
Regarding the limitation of claim 2 that states “else indicating architecture overload to the end- user performing the action”, the examiner considers the uncertainties brought to the users’ attention as being the architecture overload, since chaotic components of planetary orbital motions introduce an uncertainty that increases by an order of magnitude every ten million years, which makes it making it impossible to obtain astronomical solutions for the Milankovitch parameters over a period longer than a few tens of millions of years, see Pg. 1064, sec. 6 Sources of uncertainties, right col., 1st paragraph, “Next, we draw the users’ attention, etc.” of the Kostadinov et al. reference.

	With respect to claim 2, the combination of Crouse and Kostadinov et al. discloses the method of claim 1 above, and Crouse further discloses “Defining Geometrical framework under Sidereal equinox method” as [Crouse (Pg. 24, 1st paragraph, “Figure 11 illustrates the Examiner’s interpretation: The examiner considers the sidereal timescales being defined in terms of the rotational position of the Earth with respect to the vernal equinox as being defining a Geometrical framework under Sidereal equinox method, since the sidereal timescales gives the period that the Earth makes a 360 degrees revolution in its orbit around the sun;
“and (a) Initializing the geometrical angle individually to a default state pertaining to a single celestial object timescale for numeric recursion at least one action associated with Universal Time framework” as [Crouse (Pg. 24, 1st paragraph, “Figure 11 illustrates the relationship between common physical, etc.”)] Examiner’s interpretation: The examiner notes that the phrase celestial object timescale is not defined within the claims.  Also, the examiner considers the Sun to be the celestial object, since the Sun is outside of the Earth’s atmosphere and a celestial object is a natural object which is located outside of Earth's atmosphere, such as the Moon, the Sun, an asteroid, planet, or star, see attachment of definition of celestial object.  Also, the examiner considers the local apparent solar time (LAT) to be the celestial object timescale, since the LAT is viewed as the time that one would measure based solely on the location of the Sun in the sky at a particular longitude.  Further, the examiner notes that the phrase “default state” is not defined within the claims.  The examiner considers the location of the Sun in the sky at a particular longitude to be the default state, since the local apparent solar time (LAT) is giving the time that the location of the Sun is being measured;
“and Using the angular progression method in combination with numeric recursion by repetitive progression to generate extreme Fractional-State” as [Crouse (Pgs. 26-27, sec. 3.2, Time and Earth-Orientation Parameters, 1st – 2nd paragraph, “The differences tUT1 ´tTT, tUT1 ´tTAI, tUT1 ´tTAI, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “extreme 
“and (b) Using the initialized geometrical angle with its default state pertaining to two celestial objects timescale by invoking a dual angular progression for numeric recursion involving two actions associated with Universal Time Co- Ordination framework” as [Crouse (Pg. 25., 2nd – 3rd paragraph, “When a leap second is added, it occurs, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “two actions” are not defined within the claims.  The examiner considers the leap second being added and the coordination time (UTC) ticking at a constant rate to be the two actions, since both go into the process of having a UTC.  Also, the examiner considers the celestial object timescales to be the universal time (UT1) and UTC, since both are used when tracking an object, such as meteor in the Earth’s orbit; 
“and Using the angular progression method to form mutual conjunction in combination with numeric recursion by repetitive progression to generate extreme Fractional-State” as [Crouse (Pgs. 26-27, sec. 3.2, Time and Earth-Orientation Parameters, 1st – 2nd paragraph, “The differences tUT1 ´tTT, tUT1 ´tTAI, tUT1 ´tTAI, etc.”)];
“and The angular progression with its extreme compressed Fractional-State associated with indices indicate plurality, ascertain the processor architecture capacity for generating a geometrical framework for Universal Time & Conjunction point for Universal Time Co-Ordination” as [Crouse (Pgs. 26-27, sec. 3.2, Time and Earth-Orientation Parameters, 1st – 2nd paragraph, “The differences tUT1 ´tTT, tUT1 ´tTAI, tUT1 ´tTAI, etc.”)];
“else indicating architecture overload to the end- user performing the action” as [Kostadinov et al. (Pg. 1064, sec. 6 Sources of uncertainties, right col., 1st paragraph, “Next, we Examiner’s interpretation: The examiner considers the uncertainties brought to the users’ attention as being the architecture overload, since chaotic components of planetary orbital motions introduce an uncertainty that increases by an order of magnitude every ten million years, which makes it making it impossible to obtain astronomical solutions for the Milankovitch parameters over a period longer than a few tens of millions of years;
While the combination of Crouse and Kostadinov et al. teaches defining Geometrical framework under Sidereal equinox method, Crouse and Kostadinov et al. do not explicitly disclose “Defining Geometrical framework under Sidereal and Tropical equinox method”
Homann discloses “Defining Geometrical framework under Tropical equinox method” as [Homann (Pg. 1, last paragraph, “Mean solar time is based, etc.”, Pg. 3, Discussion, 1st paragraph, “The scientific arguments presented, etc.”)] Examiner’s interpretation: With the time interval of the tropical year being equivalent to the time interval of the sidereal year, this demonstrates that a geometrical framework for the tropical equinox method is defined, since the mean interval of the Earth’s 360 degrees orbit period is determined.  The tropical year is the period during which the Earth makes a complete 360-degree revolution in its orbit around the sun with respect to the vernal equinox, see Pg. 1 Definitions of the Homann reference;
Crouse, Kostadinov et al. and Homann are analogous art because they are from the same field endeavor of analyzing the time of the Earth’s revolution.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Crouse and Kostadinov et al. of efining Geometrical framework under Sidereal equinox method by incorporating Defining Geometrical 
The motivation for doing so would have been because Homann teaches that by analyzing the sidereal year and the tropical year, the ability to determine that the tropical year is equivalent to the sidereal year, where the tropical year can be substituted for the sidereal year (Homann (Pg. 2, Documented Proof, 1st – 3rd paragraph, “In its 1955 Transaction Report, etc.”).

With respect to claim 3, the combination of Crouse, Kostadinov et al. and Homann discloses the method of claim 2 above, and Crouse further discloses “(a) Sidereal Equinox method for determining the geometrical alignment with an individual celestial object by using angular progression method for Universal Time metric” as [Crouse (Pg. 24, 1st paragraph “Figure 11 illustrates the relationship between common physical, etc.”, Fig. 11)];
“and Generating Date structures based on the segmentation of the angle that retains timescale and day integrity in Universal Time framework without variation” as [Crouse (Pg. 24, 1st paragraph “Figure 11 illustrates the relationship between common physical, etc.”, Fig. 11)];
“and (b) Tropical Equinox method for determining the geometrical alignment concerning with Earth by using angular progression method for Universal Time metric” as [Homann (Pg. 2, Documented Proof, 1st – 3rd paragraph, “In its 1955 Transaction Report, etc.”, Pg. 3, Discussion, 1st paragraph, “The scientific arguments presented, etc.”)];
“and Generating unambiguous geometrical segment in charting variations pertaining to native cyclic proximity in tropical angular progression timescale associated with latitude.” as [Homann (Pg. 2, Documented Proof, 1st – 3rd paragraph, “In its 1955 Transaction Report, etc.”, Pg. 3, Discussion, 1st paragraph, “The scientific arguments presented, etc.”)];
Examiner’s note: Regarding claim 4, the examiner considers the splitting of the date to be the decompress floating-point, since the date is split into two double-precision floating-point numbers, see Pgs. 28-29, sec. 3.3, 2nd – 3rd paragraph, “However, ephemerides are often listed in terms, etc.” of the Crouse reference.
Regarding the limitation of claim 4 that states “and Generating an accurate positioning of an individual celestial object in a geometrical framework pertaining to Sidereal and Tropical equinox method”, the examiner considers the measurements associated with the timestamps to be the positioning of the celestial object, since the measurements are associating the objects, such as stars in a position in the Earth’s orbit, see g. 29, 1st paragraph, “It is recommended that, when possible, data in a target-tracking system, etc.”, Pg. 29, sec. 3.4 Time for Celestial Observations, 1st paragraph, “When determining the location of a celestial object, etc.”, Pg. 85, 3rd paragraph, “Figure 31 shows how the predicted apparent locations, etc.” of the Crouse reference. 

With respect to claim 4, the combination of Crouse, Kostadinov et al. and Homann discloses the method of claim 3 above, and Crouse further discloses “Using indices to decompress floating-point to their true nature for accurate Fractional-State in the geometrical framework for angular mapping” as [Crouse (Pgs. 28-29, sec. 3.3, 2nd – 3rd paragraph, “However, ephemerides are often listed in terms, etc.”)] Examiner’s interpretation: The examiner considers the splitting of the date to be the decompress floating-point, since the date is split into two double-precision floating-point numbers;
“and (a) Applying an accurate Fractional-State pertaining to indices, constructing multiple positioning in geometrical metric using their native angular displacement by using the st paragraph, “When determining the location of a celestial object, etc.”)];
“and Generating an accurate positioning of an individual celestial object in a geometrical framework pertaining to Sidereal and Tropical equinox method.” as [Crouse (Pg. 29, 1st paragraph, “It is recommended that, when possible, data in a target-tracking system, etc.”, Pg. 29, sec. 3.4 Time for Celestial Observations, 1st paragraph, “When determining the location of a celestial object, etc.”, Pg. 85, 3rd paragraph, “Figure 31 shows how the predicted apparent locations, etc.”)] Examiner’s interpretation: The examiner considers the measurements associated with the timestamps to be the positioning of the celestial object, since the measurements are associating the objects, such as stars in a position in the Earth’s orbit;

Examiner’s note: Regarding the limitation of claim 5 that states “and (a) Applying an accurate Fractional-State of geometrical intersection pertaining to indices, constructing an alignment based on their native mutual angular displacement by using the refreshing angular geometric method”, the examiner considers the predicting of the locations of the stars to be the alignment that is being constructed, since the rotation of the Earth is associated with the location of the stars in the sky, see Pg. 85, 3rd – 5th paragraph, “Figure 31 shows how the predicted apparent locations, etc.” of the Crouse reference. 
Regarding the limitation of claim 5 that states “and Generating an accurate positioning of intersection between celestial objects in a geometrical framework pertaining to Sidereal Equinox method and having mutual angular co-ordination”, the Earth is correctly oriented in 3-D space with respect to its orbit and the distant stars and the model prescribes the sidereal year as the orbital period, which demonstrates that there is positioning of celestial objects in a geometrical 

With respect to claim 5, the combination of Crouse, Kostadinov et al. and Homann discloses the method of claim 2 above, and Crouse further discloses “Utilizing indices to decompress floating-point to their true nature for an accurate Fractional-State in the geometrical intersection and their angular displacement for mutual alignment in the geometrical framework” as [Crouse (Pgs. 28-29, sec. 3.3, 2nd – 3rd paragraph, “However, ephemerides are often listed in terms, etc.”)] Examiner’s interpretation: The examiner considers the splitting of the date to be the decompress floating-point, since the date is split into two double-precision floating-point numbers;
“and (a) Applying an accurate Fractional-State of geometrical intersection pertaining to indices, constructing an alignment based on their native mutual angular displacement by using the refreshing angular geometric method” as [Crouse (Pg. 85, 3rd – 5th paragraph, “Figure 31 shows how the predicted apparent locations, etc.”)] Examiner’s interpretation: The examiner considers the predicting of the locations of the stars to be the alignment that is being constructed, since the rotation of the Earth is associated with the location of the stars in the sky;
Kostadinov et al. discloses “and Generating an accurate positioning of intersection between celestial objects in a geometrical framework pertaining to Sidereal Equinox method and having mutual angular co-ordination.” as [Kostadinov et al. (Pg. 1056, left col., last paragraph, “The Earth is oriented properly in 3-D with, etc.”)] Examiner’s interpretation: The Earth is correctly oriented in 3-D space with respect to its orbit and the distant stars and the model 

Examiner’s note: Regarding the limitation of claim 6 that states “and Determining a control using the construction method aligned with sidereal angular progression for Universal Time”, the examiner notes that the term “control” is not defined within the claims.  The examiner considers the rotation angle of the Earth with respect to distant quasars in space as being a control using the construction method aligned with sidereal angular progression for Universal Time, since universal timescale (UT1) is a timescale that is based on the rotation angle of the Earth with respect to distant quasars in space, see Pgs. 23-24, last paragraph, “The link between time, motion, and position, etc.” of the Crouse reference.

With respect to claim 6, the combination of Crouse, Kostadinov et al. and Homann discloses the method of claim 4 above, and Crouse further discloses “(a) The accurate angular positioning of individual celestial object formulates sidereal timescale for Universal Time Framework” as [Crouse (Pg. 24, 1st paragraph “Figure 11 illustrates the relationship between common physical, etc.”, Fig. 11)];
“and Determining a control using the construction method aligned with sidereal angular progression for Universal Time” as [Crouse (Pgs. 23-24, last paragraph, “The link between time, motion, and position, etc.”)] Examiner’s interpretation: The examiner notes that the term “control” is not defined within the claims.  The examiner considers the rotation angle of the Earth with respect to distant quasars in space as being a control using the construction method aligned with sidereal angular progression for Universal Time, since universal timescale (UT1) is 
“and Generating a numeric formation in memory as extreme fragments by significant construction method aligned with a sidereal and tropical timescale for Universal Time.” as [Crouse (Pgs. 23-24, last paragraph, “The link between time, motion, and position, etc.”)];
Homann discloses “and (b) The accurate angular positioning of Earth formulates tropical timescale in Universal Time framework” as [Homann (Pg. 3, Discussion, 1st paragraph, “The scientific arguments presented, etc.”)];
“and Determining a control using the construction method aligned with the tropical angular progression of Earth for Universal Time” as [Homann (Pg. 3, Discussion, 1st paragraph, “The scientific arguments presented, etc.”)];

Examiner’s note: Regarding the limitation of claim 7 that states “(a) The optimized angular integrity in combination with three celestial objects for providing classified sidereal timescale simulation in Universal Time Co-Ordination”, the predicted locations of the stars in the sky are plotted at different times under coordination time (UTC), see Pg. 85, 3rd paragraph, “Figure 31 shows how the predicted apparent locations, etc.” and Fig. 31 of the Crouse reference.

With respect to claim 7, the combination of Crouse, Kostadinov et al. and Homann discloses the method of claim 5 above, and Crouse further discloses “(a) The optimized angular integrity in combination with three celestial objects for providing classified sidereal timescale simulation in Universal Time Co-Ordination” as [Crouse (Pg. 85, 3rd paragraph, “Figure 31 Examiner’s interpretation: As shown in Fig. 31, the predicted locations of the stars in the sky are plotted at different times under coordination time (UTC);
“and Generating a numeric formation in memory as an extreme fragment by significant method aligned with a sidereal timescale for Universal Time co-ordination.” as [Crouse (Pg. 85, 3rd paragraph, “Figure 31 shows how the predicted apparent locations, etc.”, Fig. 31)];
Kostadinov et al. discloses “and The single classified Sidereal timescale simulation provides frequent origin milestone points to check integrity in the timescale” as [Kostadinov et al. (Pg. 1063, sec. 5.1, 5.1 Insolation validation, 1st paragraph, “Daily insolation is the most important model, etc.”)];

With respect to claim 8, the combination of Crouse, Kostadinov et al. and Homann discloses the method of claims 6 and 7 above, and Crouse further discloses “and Determining the numeric structural formation of Universal Time relating to a single celestial object with variation in angular metric” as [Crouse (Pgs. 26-27, sec. 3.2, Time and Earth-Orientation Parameters, 1st – 2nd paragraph, “The differences tUT1 ´tTT, tUT1 ´tTAI, tUT1 ´tTAI, etc.”)];
 “and Determining the numeric structural formation of Universal Time Co-Ordination by residing data fragments in memory and using its procedural sidereal timescale nature for extraction” as [Crouse (Pgs. 26-27, sec. 3.2, Time and Earth-Orientation Parameters, 1st – 2nd paragraph, “The differences tUT1 ´tTT, tUT1 ´tTAI, tUT1 ´tTAI, etc.”)];
“and (b) Extraction of numerals using a_ streamlined sequence and progression ensuring the conjunction time the structural formation of Universal Time co-ordination” as [Crouse (Pgs. st – 2nd paragraph, “The differences tUT1 ´tTT, tUT1 ´tTAI, tUT1 ´tTAI, etc.”)];
“and Determining the formation of Universal Time Co-Ordination relating to two celestial objects in conjunction metric” as [Crouse (Pgs. 26-27, sec. 3.2, Time and Earth-Orientation Parameters, 1st – 2nd paragraph, “The differences tUT1 ´tTT, tUT1 ´tTAI, tUT1 ´tTAI, etc.”)];
“and The enormous extraction of numerals with its sequence order to form the accurate date construction an hour, minutes, and seconds in Universal Time and Universal Time Co-ordination.” as [Crouse (Pgs. 26-27, sec. 3.2, Time and Earth-Orientation Parameters, 1st – 2nd paragraph, “The differences tUT1 ´tTT, tUT1 ´tTAI, tUT1 ´tTAI, etc.”)];
Kostadinov et al. discloses ““Determining the numeric structural formation for Universal Time by the residing data fragment in memory and using its procedural timescale nature for extraction” as [Kostadinov et al. (Pg. 1052, right col., 2nd paragraph, “The Milankovitch cycles are due to complex gravitational, etc.”, Pg. 1060, sec. 4.1 Graphical output, 1st – 2nd paragraph, “The main output of the model is a 3-D plot, etc.”, Fig. 2)];
“and (a) Extraction of numerals using a_ streamlined sequence and progression to define the structural formation of Universal Time” as [Kostadinov et al. (Pg. 1061, sec. 4.2 Numerical/Ancillary output, 1st paragraph, “Ancillary data (and their units) are output in, etc.”, Figs. 1 and 2)];

With respect to claim 9, the combination of Crouse, Kostadinov et al. and Homann discloses the method of claim 8 above, and Kostadinov et al. further discloses “Formatting the processed data in memory using the output-stream for String concatenation with rich texture” as st – 4th paragraph, “The main output of the model is a 3-D plot, etc.”)];
“and Using an output-device screen layout mapping pertaining to the designed Window size, determining the X axis and Y axis for accurate placement of the extracted numerals in the Window combining with rich textures for readability” as [Kostadinov et al. (Pg. 1056, left col., 1st paragraph, “In the Earth Orbit v2.1 model, given a user-selected, etc.”, Fig. 2)];
“and Generating a screen layout matrix positioning for each available element in memory and related texture information.” as [Kostadinov et al. (Pg. 1060, sec. 4.1 Graphical output, 1st – 3rd paragraph, “The main output of the model is a 3-D plot, etc.”)];

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Chen et al. (U.S. PGPub 2010/0124735) teaches a method and apparatus provided for a hand-held planetarium which displays a sky pattern comprising graphical representations of one or more celestial objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147